FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                           No. 04-10172
                Plaintiff-Appellee,
               v.                                     D.C. No.
                                                   CR-03-00393-FJM
DALE JUAN OSIFE,
                                                      OPINION
             Defendant-Appellant.
                                              
         Appeal from the United States District Court
                  for the District of Arizona
        Frederick J. Martone, District Judge, Presiding

                   Argued and Submitted
         December 9, 2004—San Francisco, California

                      Filed February 22, 2005

  Before: Diarmuid F. O’Scannlain, Robert E. Cowen,* and
               Carlos T. Bea, Circuit Judges.

                  Opinion by Judge O’Scannlain




   *The Honorable Robert E. Cowen, Senior United States Circuit Judge
for the U.S. Court of Appeals for the Third Circuit, sitting by designation.

                                   2075
                    UNITED STATES v. OSIFE                2077


                         COUNSEL

Robert J. McWhirter, Federal Public Defender’s Office, Phoe-
nix, Arizona, argued the cause for the appellant; Fredric F.
Kay was on the briefs.

Mary Beth Pfister, United States Attorney’s Office, Phoenix,
Arizona, argued the cause for the appellee; Paul K. Charlton
and Michael T. Morrissey were on the brief.


                         OPINION

O’SCANNLAIN, Circuit Judge:

  We must decide whether the Fourth Amendment permits
police to search an automobile after arresting its recent occu-
pant, even when evidence related to the crime is unlikely to
be found.
2078                 UNITED STATES v. OSIFE
                                I

   On January 4, 2003, Dale Osife got out of his pickup truck
in the parking lot of a grocery store in Phoenix, Arizona. He
urinated on the ground next to his truck and then walked into
the store. A woman standing in the parking lot called the
police, and two officers came to the scene in a patrol car.
They noticed a pool of fluid next to the driver’s side door of
Osife’s truck. Osife came out of the store, walked up to his
pickup truck, and opened the door on the driver’s side. One
of the officers saw him take what looked like a plastic bag out
of the pocket of his pants and place it on the driver’s seat
inside the truck. The officer approached him and told him
about the report of his public urination, which Osife denied.
A few minutes later, the woman who had telephoned the
police returned and identified Osife as the man whom she had
seen urinating. At that time Osife was still standing next to the
open door of his truck. The police officer placed Osife under
arrest for indecent exposure, handcuffed him, and placed him
in the back of the patrol car.

   Osife remained seated in the patrol car while the officer
searched the passenger compartment of Osife’s truck. Under-
neath the plastic bag on the driver’s seat was a black Beretta
.40 caliber pistol. The officer ran a records check on the gun
and discovered that it had been stolen. The officer read Osife
his Miranda rights and tried to question him, but Osife
refused to talk.

   A federal grand jury returned an indictment against Osife,
charging him with being a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g)(1). The parties do not dispute
that Osife had a prior conviction in the District Court of Ari-
zona for possessing marijuana with the intent to distribute.

   Osife pleaded not guilty and moved to suppress the evi-
dence gathered during the warrantless search of his pickup
truck. After an evidentiary hearing, the district court denied
                    UNITED STATES v. OSIFE                 2079
Osife’s motion to suppress, finding that the gun was discov-
ered during a permissible search incident to a lawful arrest.

   Osife proceeded to trial and a jury found him guilty. On
March 8, 2004, the district court sentenced Osife to 57 months
in prison and three years of supervised release. Osife timely
appeals.

                               II

   Osife’s only contention on appeal is that the search of his
truck violated the Fourth Amendment because the search was
not reasonably aimed at discovering evidence related to the
crime for which he was arrested.

   [1] The Fourth Amendment, which forbids “unreasonable”
searches and seizures, generally requires police to obtain a
warrant before carrying out a search. There are several excep-
tions to the warrant requirement, however, and the Supreme
Court explained one of them in Chimel v. California, 395 U.S.
752 (1969): when the police make an arrest, they may search
the arrestee’s person and the area “within his immediate con-
trol” without obtaining a warrant. Id. at 762-63. The Court
gave two justifications for permitting such searches. First,
officers need to find any weapons within the arrestee’s reach
in order to ensure their own safety. Id. Second, they need to
find any evidence within reach in order to prevent the arrestee
from hiding or destroying it. Id.

   [2] In United States v. Robinson, 414 U.S. 218 (1973), the
Court made clear that courts are not to decide on a case-by-
case basis whether the arresting officers’ safety is in jeopardy
or whether evidence is in danger of destruction. Id. at 235.
Rather, the Court explained, Chimel laid down a bright-line
rule: a search of the arrestee’s person and the area within his
reach is per se reasonable and permissible under the Fourth
Amendment. Id.
2080                    UNITED STATES v. OSIFE
   [3] In New York v. Belton, 453 U.S. 454 (1981), the Court
explained how Chimel applies to arrests of occupants of auto-
mobiles. Belton laid down another bright-line rule, holding
that when the police arrest the occupant (or recent occupant)
of an automobile, the area they are permitted to search under
Chimel includes the entire passenger compartment of the car
—including any containers—whether or not there is a reason-
able chance of finding a weapon or evidence of the crime for
which the occupant was arrested.1 Id. at 460-61. The Court
justified this rule by observing the need for clear standards to
guide officers in the field and to allow citizens to understand
the contours of their rights. Id. at 459-60.

   This much Osife does not dispute. He argues, however, that
the Court’s recent decision in Thornton v. United States, 124
S. Ct. 2127 (2004), restricts the holding of Belton to cases in
which it is reasonable to believe that the automobile contains
evidence related to the crime for which the defendant was
arrested.

   We turn, therefore, to an examination of Thornton. There,
a police officer, while driving, noticed that Thornton was
slowing down his own car to avoid driving next to the officer.
Id. at 2129. Suspicious, the officer ran a license plate check
and discovered that Thornton’s license tags were registered to
a vehicle that did not match the one he was driving. Id. Before
the officer could pull him over, Thornton drove into a parking
lot and got out of his car. Id. The officer followed him into
the parking lot, got out of his own car, and approached. Id. He
asked Thornton if he could pat him down, and Thornton
agreed. The officer felt a bulge in Thornton’s jacket and asked
  1
    In Knowles v. Iowa, 525 U.S. 113 (1998), the Supreme Court held that
the search-incident-to-arrest doctrine applies only when the officer actu-
ally arrests the suspect; that is to say, there is no corresponding exception
for a “search incident to citation.” Id. at 118-19. The Court’s opinion in
Knowles cast no doubt upon—indeed, it emphasized—the bright-line
nature of the exception in cases involving an arrest. Id.
                     UNITED STATES v. OSIFE                 2081
whether he had any illegal narcotics. Id. Thornton admitted
that he did and pulled out several bags of marijuana and
cocaine, whereupon the officer arrested him, handcuffed him,
and placed him in the back of the patrol car. Id. He then
searched Thornton’s car and found a 9-millimeter handgun
under the driver’s seat. Id. Thorton was charged with, among
other things, being a felon in possession of a handgun. Id. His
motion to suppress the handgun was denied, and a jury con-
victed him. He appealed, arguing that the handgun should
have been suppressed because he was no longer inside the car
when the officer first approached him. Id.

   [4] The Supreme Court upheld the conviction, holding that
the Belton rule applies even when the arrestee has left the
automobile by the time the arresting officer first contacts him:
so long as he is a “recent occupant” of the car, the search is
permissible. Id. at 2129, 2132. That is precisely what hap-
pened in this case. Osife does not dispute that he had recently
occupied the car and was standing near it when he was placed
under arrest. Nor does he dispute the validity of the arrest. See
Ariz. Rev. Stat. § 13-3883.A.4 (2002). Under Thornton, then,
the search was therefore permissible under the Fourth Amend-
ment.

   To argue otherwise, Osife reads Thornton through the lens
of Justice Scalia’s opinion concurring in the judgment. Joined
by Justice Ginsburg, Justice Scalia took issue with Belton’s
central premise that the passenger compartment is likely to be
within the reach of an arrested automobile occupant. If this
assumption was ever tenable, Justice Scalia argued, it has
been rendered false by the widespread practice of placing
handcuffed arrestees in patrol cars before searching their cars.
(That, in fact, is what happened both in Thornton and in this
case.) Justice Scalia therefore argues for a reconceptualization
of Belton:

    [I]f we are going to continue to allow Belton
    searches on stare decisis grounds, we should at least
2082                UNITED STATES v. OSIFE
    be honest about why we are doing so. Belton cannot
    reasonably be explained as a mere application of
    Chimel. Rather, it is a return to the broader sort of
    search incident to arrest that we allowed before Chi-
    mel . . . .

    ...

    I would therefore limit Belton searches to cases
    where it is reasonable to believe evidence relevant to
    the crime of arrest might be found in the vehicle.

Thornton, 124 S. Ct. at 2137 (Scalia, J., concurring in the
judgment).

   Were Justice Scalia’s view the law of the land, the appeal
would have a great deal of merit. Osife is surely right that
there was no reason for the police to think that evidence of his
indecent public urination would be found inside his pickup
truck. Moreover, it seems to us that Justice Scalia’s view is
more analytically sound than the prevailing approach, which
relies on the legal fiction that a suspect handcuffed and locked
in a patrol car might escape and grab a weapon from the pas-
senger compartment of his own car. See United States v.
McLaughlin, 170 F.3d 889, 893-95 (9th Cir. 1999) (Trott, J.,
concurring) (arguing that “in our search for clarity, we have
now abandoned our constitutional moorings and floated to a
place where the law approves of purely exploratory searches
of vehicles”).

   Nevertheless, a majority of the Court in Thornton squarely
rejected Justice Scalia’s approach. This is clear, first of all,
from the fact that Chief Justice Rehnquist’s opinion for the
Court—joined by four other Justices except for a single foot-
note that Justice O’Connor declined to join—is flatly incom-
patible with Justice Scalia’s view. The majority upheld the
search on the ground that it fell within Belton’s bright-line
rule. Justice Scalia would have rejected Belton’s bright-line
                     UNITED STATES v. OSIFE                 2083
rule; he would have upheld the search only because Thorn-
ton’s car was likely to contain additional evidence of his drug
use. That is why he labeled his opinion a concurrence only “in
the judgment.”

  Moreover, footnote 4 of Chief Justice Rehnquist’s opinion
explicitly rejects Justice Scalia’s view:

       Whatever the merits of Justice SCALIA’s opinion
    concurring in the judgment, this is the wrong case in
    which to address them. . . . Under these circum-
    stances, it would be imprudent to overrule, for all
    intents and purposes, our established constitutional
    precedent, which governs police authority in a com-
    mon occurrence such as automobile searches pursu-
    ant to arrest, and we decline to do so at this time.

Thornton, 124 S. Ct. at 2132 n.4 (footnote for a four-Justice
plurality of the Court) (emphasis added). Osife seems to view
this footnote as somehow indicating that the plurality agrees
with Justice Scalia’s approach, at least for cases in which the
parties argue the issue. The footnote, however, does nothing
of the sort—on the contrary, it indicates the plurality’s unwill-
ingness to join Justice Scalia in departing from the Court’s
bright-line rule in Belton.

  Justice O’Connor did not join that footnote. She did, how-
ever, join all the rest of Justice Rehnquist’s opinion, leaving
no doubt that it commanded a majority of the Court. More-
over, Justice O’Connor wrote separately to explain that while
she tentatively believed Justice Scalia’s approach to be the
better one, she was not ready to adopt it:

       I join all but footnote 4 of the Court’s opinion.
    Although the opinion is a logical extension of the
    holding of New York v. Belton, I write separately to
    express my dissatisfaction with the state of the law
    in this area. As Justice SCALIA forcefully argues,
2084                    UNITED STATES v. OSIFE
      lower court decisions seem now to treat the ability to
      search a vehicle incident to the arrest of a recent
      occupant as a police entitlement rather than as an
      exception justified by the twin rationales of Chimel
      v. California. That erosion is a direct consequence of
      Belton’s shaky foundation. While the approach Jus-
      tice SCALIA proposes appears to be built on firmer
      ground, I am reluctant to adopt it in the context of a
      case in which neither the Government nor the peti-
      tioner has had a chance to speak to its merit.

Id. at 2133 (O’Connor, J., concurring in part) (citations omit-
ted). It may be that in some future case Justice O’Connor will
join in Justice Scalia’s approach, but she also made quite clear
that she was not doing so in Thornton.

   [5] Ultimately, then, Justice Scalia’s separate opinion was
rejected by seven members of the Court and embraced only
by Justice Ginsburg and himself.2 The question is not open for
lower courts such as ours to reconsider.3 The Supreme Court
clearly held in Robinson that courts are not to consider in an
individual case whether there is reason to think that evidence
  2
     Justice Stevens dissented, joined by Justice Souter. Justice Stevens
would have left the Belton rule in place but declined to extend it to
arrestees already out of their vehicles by the time the police arrive. Thorn-
ton, 124 S. Ct. at 2140. He would therefore have held that Chimel alone
governed such cases, allowing the police to search the immediate vicinity
of the arrestee but not necessarily the entire passenger compartment of the
car. Id.
   3
     In United States v. Smith, ___ F.3d ___ (9th Cir. 2004), decided after
Thornton, we upheld a search that took place just before the arrest to
which it was incident, noting that “the critical inquiry in such cases is
whether the search is roughly contemporaneous with the arrest.” United
States v. Smith, ___ F.3d ___ (9th Cir. 2004) (internal quotation marks
omitted (quoting United States v. McLaughlin, 170 F.3d 889, 892 (9th Cir.
1999)). While we were not then faced with the argument that Osife prof-
fers, we did apply the search-incident-to-arrest doctrine without discussing
the likelihood that evidence relevant to the crime of arrest would be found.
Id.
                        UNITED STATES v. OSIFE                         2085
of the crime of arrest will be found in a search pursuant to
arrest. 414 U.S. at 235 (“The authority to search the person
incident to a lawful custodial arrest, while based upon the
need to disarm and to discover evidence, does not depend on
what a court may later decide was the probability in a particu-
lar arrest situation that weapons or evidence would in fact be
found upon the person of the suspect.”). When the police
arrest the occupant or recent occupant of an automobile, they
may search the passenger compartment of the car, whether or
not the specific circumstances give reason to think that the car
is likely to contain weapons or evidence.4

   The Supreme Court declined to upset that rule in Thornton,
and we are not at liberty to do so now. As the Supreme Court
has explained, when there is clearly controlling precedent, cir-
cuit courts are not to anticipate the direction in which the
Court’s jurisprudence is moving: “If a precedent of this Court
has direct application in a case, yet appears to rest on reasons
rejected in some other line of decisions, the Court of Appeals
should follow the case which directly controls, leaving to this
Court the prerogative of overruling its own decisions.” Rodri-
guez de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477,
484 (1989). The same principle holds even when a Justice
suggests, as Justice O’Connor did here, that she may change
course in some future decision. Regardless of the wisdom of
Justice Scalia’s view, we must continue to follow the
Supreme Court’s holdings until they are overruled. Osife’s
appeal is therefore without merit.

   AFFIRMED.
  4
    As the Supreme Court noted in Thornton, “an arrestee’s status as a
‘recent occupant’ may turn on his temporal or spatial relationship to the
car at the time of the arrest.” 124 S. Ct. at 2131. Osife, like Thornton, was
standing next to the open car door when he was arrested. We are therefore
not called upon to decide how far away from the vehicle the suspect can
move before he ceases to be a “recent occupant.”